AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED MARCH 13, 2017 TO THE PROSPECTUS DATED MARCH 1, 2017 AI LARGE CAP GROWTH FUND (Ticker Symbols: LGNIX, LGNAX, LGNCX) AI INTERNATIONAL FUND (Ticker Symbols: IMSSX, IIESX) AMERICAN INDEPENDENCE JAFORLINES GLOBAL TACTICAL ALLOCATION FUND (Ticker Symbols: RMAIX, AARMX, ACRMX) AMERICAN INDEPENDENCE KANSAS TAX-EXEMPT BOND FUND (Ticker Symbols: SEKSX, IKSTX, IKTEX) AMERICAN INDEPENDENCE CARRET CORE PLUS FUND (Ticker Symbols: IIISX, IBFSX) AMERICAN INDEPENDENCE U.S. INFLATION-PROTECTED FUND (Ticker Symbols: FFIHX, FNIHX, FCIHX, AIIPX) AMERICAN INDEPENDENCE HILLCREST SMALL CAP VALUE FUND Ticker Symbols: HLCIX, HLCAX, HLCCX) (each a “Fund” and collectively “Funds”) THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE PROSPECTUS LISTED ABOVE. These corrections are made to the Prospectus. CORRECT HILLCREST SMALL CAP VALUE FUND PERFORMANCE FIGURE For the American Independence Hillcrest Small Cap Value Fund, in the table titled Average Annual Total Returns on page 44, the one-year Return Before Taxes should be corrected to read 28.32% rather than 23.82%. MODIFY NUMBERS IN THE EXPENSE EXAMPLES FOR THE JAFORLINES GLOBAL TACTICAL ALLOCATION FUND For the American Independence JAForlines Global Tactical Allocation Fund, the example on page 9 should be replaced as below: Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.
